Citation Nr: 1214811	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, a rating in excess of 20 percent from October 20, 2008, and a rating in excess of 40 percent from May 10, 2011 for a service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to October 2003, January 2004 to September 2004, March 2005 to June 2005, and October 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During the course of this appeal, a September 2009 rating decision awarded an increased rating to 20 percent, effective October 20, 2008, for his thoracolumbar spine disability.  Subsequently, a September 2011 rating decision awarded an increased rating to 40 percent, effective May 10, 2011, for this disability.  Despite the grant of increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to the receipt of a notice of disagreement that grants less than the maximum rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in November 2010.  A transcript of this hearing has been associated with the claims file.

This matter was previously before the Board in April 2011 and was remanded for additional development.  Subsequent to the September 2011 supplemental statement of the case (SSOC), the Veteran submitted additional treatment records with a waiver of RO review.  Therefore a remand for RO review is not necessary.  
See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for headaches appears to have been raised by the treatment records, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  Prior to October 20, 2008, the Veteran's forward flexion of the thoracolumbar spine was greater than 60 degrees, his combined range of motion was greater than 120 degrees, and he did not suffer muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

2.  From October 20, 2008 to May 9, 2011, the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees and he did not exhibit favorable ankylosis of the entire thoracolumbar spine.

3.  From May 10, 2011, Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent, a rating in excess of 20 percent from October 20, 2008, and a rating in excess of 40 percent from May 10, 2011 for service-connected thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if:  1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Notably, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA has no further duty to notify in this appeal.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

As noted above, the Board remanded this appeal in April 2011 for further development.  At that time, the Board directed the AOJ/AMC to complete several remand directives.  The Board finds that there has been substantial compliance with its prior remand directives, as will be explained next.

The April 2011 remand directives ordered that the Veteran's VA treatment records be obtained from Fayetteville, Arkansas or any other VA facility where he was treated for his service-connected spine disability.  A review of the claims file, to include Virtual VA, reflects that VA treatment records from Fayetteville and Muskogee were obtained through June 2011.  The April 2011 remand directives also instructed that the Veteran be requested to provide proper releases (VA Form 21-4142) for referenced worker's compensation and physical therapy records.  
An April 28, 2011 letter from the Appeals Management Center to the Veteran did such.  The record does not reflect that the Veteran returned any release forms, but he did directly submit some private treatment records to VA after the September 2011 SSOC (as noted in the Introduction).  Lastly, the Veteran was provided a VA spine examination in May 2011 as directed by the Board.  Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has been afforded a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 Board hearing, the Acting VLJ identified the issue on appeal.  See Board hearing Transcript (Tr.) at 2.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  As noted above, the Board remanded the Veteran's claim in April 2011 to attempt to associate additional VA and private treatment records and to obtain a VA examination discussing the current status of the disability on appeal.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) or that any errors have been rendered harmless in light of the actions taken after the hearing.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records, was afforded VA medical examinations, and was provided an opportunity to set forth his contentions during the hearing before the undersigned.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case). Id. at 126.  Hart extends Fenderson to all increased evaluation claims.

Here, the Veteran seeks an initial rating in excess of 10 percent, a rating in excess of 20 percent from October 20, 2008, and a rating in excess of 40 percent from May 10, 2011 for his thoracolumbar spine disability, rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which falls under the General Rating Formula for Diseases and Injuries of the Spine.  Under this general rating formula, to include DC 5237, diseases and injuries of the spine are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding; or, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32d ed. 2012).  See also 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (stating that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching; and fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

In addition, Veterans may be entitled to an increased disability rating where objective evidence exists showing that pain on use of the service-connected joint, including during flare-ups, results in limitation of motion to a degree that would support a higher rating.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior of the claimant.  38 C.F.R. § 4.40.  Section 4.45 requires that, when evaluating a joint disability, factors such as pain on movement, swelling, deformity, atrophy or disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing, "are related considerations."  38 C.F.R. § 4.45(f).  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, private treatment records dated September 2006 through March 2007 show complaints of low back pain.  Physical evaluations revealed tenderness in the lower lumbar region.  ROM was normal at each visit.

The Veteran had a VA examination in March 2008.  The examiner did not indicate review of the claims file; but did take a brief history of the disability.  See 38 C.F.R. § 4.1 (2011) ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.").  As the issue before the Board concerns the severity of the Veteran's disability over the current appeal period, the Board finds that he has not been prejudiced by this oversight.

During this examination the Veteran reported stiffness and weakness and described constant, localized pain characterized as crushing, aching and sticking.  His pain level was an 8 on a scale to 10, with 10 being the worst pain.  Pain was elicited by physical activity and alleviated with rest and medication.  He was able to function with medication and said that the condition had not resulted in incapacitation.  The condition did not impact his ability to complete basic chores, activities of daily living (ADLs), or work.  It was noted that the Veteran's usual occupation is laborer and he was employed as such.

The physical evaluation was essentially normal with full ROM, to include flexion to 90 degrees and extension to 30 degrees.  ROM was not additionally limited after repetitive use.  The Veteran's posture and gait were within normal limits.  Additionally, muscle spasm was absent and no tenderness was noted.  Neurological examination of the upper and lower extremities was normal.  X-rays showed degenerative arthritis in the thoracic spine.  The diagnosis was degenerative disc disease with right sided spondylosis of L5.

An April 2008 letter from the Department of the Air Force reflects that the Veteran was placed on 4T medical profile and prohibited from bearing firearms.  A June 2008 letter from a VA doctor states that he could return to full duty; however, he was to refrain from lifting more than 25 pounds and advised to minimize bending and lift using his legs.

In a June 2008 statement, the Veteran reported that he was limited with sitting and standing, performing housework and repairs, mowing the lawn, engaging in activities at amusement parks, and playing with his kids.  He said the condition rendered him unfit for duty, thus ending his military career.  He also noted that his civilian job was in jeopardy due to his lifting and bending restrictions.  The Veteran's spouse also submitted a June 2008 statement describing some of his limitation due to the service-connected back disability, to include lifting restrictions.  In August 2008, he reported urinary frequency, stating that he was having problems emptying his bladder.  The Board finds these lay statements to be competent and credible.  However, they are not probative of what is needed to approximate a higher rating and are outweighed by other evidence of record, to include competent medical reports.  

Based upon the evidence dated prior to October 20, 2008, a rating in excess of 10 percent is not warranted.  Simply, his ROM was normal, to include measurements of 90 degrees of forward flexion and 30 degrees of extension upon March 2008 examination, with no additional limitations with repetitive motion.  Further, the March 2008 examination revealed no muscle spams and a gait within normal limits.  A review of the May 2008 rating decision appears to indicate that his initial 10 percent rating is based solely upon pain.  Unfortunately, the severity of his disability, even with consideration of pain and functional loss, does not more nearly approximate the criteria necessary for a 20 percent rating.  Therefore, the claim seeking an initial rating in excess of 10 percent is denied.

Treatment records dated October 20, 2008 show that the Veteran's ROM measured to 45 degrees flexion, 25 degrees extension, 30 degrees spinal rotation bilaterally and 25 degrees lateral flexion bilaterally.  The total combined ROM was 
180 degrees.  In a December 2008 medical evaluation board summary, the Veteran reported continued localized pain rating a 7 on the pain scale.  He had no radiculopathy, weakness, or bowel or bladder symptoms.  Medications included Naproxen and Vicodin.  Upon physical examination, his spine was tender to palpation and was limited in flexion and extension.  ROM measurements were not provided.  Neurological examination reveal no proximal muscle weakness with sensory intact to light touch, pinprick, and position.  

April 2010 VA treatment records show complaints of weakness and numbness in both lower extremities.  His gait was slow on rising from a seated position and he used a cane for ambulation.  The diagnosis included acute lumbar strain with chronic pain.

At his November 2010 hearing before the Board, the Veteran testified that he suffers daily pain averaging a 7 to 8 on the pain scale as well as daily muscle spasms.  Flare-ups rate a 10 on the pain scale.  Muscle spasms can last up to 
20 minutes and result in elevated back pain for the remainder of the day.  He testified that severe spasms occur twice per month, cause numbness in his lower body, and have caused him to fall.  He suffered a severe flare-up in April 2010 during the course of his employment which necessitated a trip to the emergency room.

The Veteran also testified that in addition to medications he has tried physical therapy.  He adjusts his physical behaviors and movements to lessen the stress on his back.  He said he uses a back brace and cane and his representative pointed out that he walked into the hearing room with an abnormal gait.  The Veteran testified that he had missed a total of three to four months of work in the past two years due to appointments for his back.

Based upon the evidence dated between October 20, 2008 and May 9, 2011, the Board finds that the Veteran's disability does not more nearly approximate the criteria necessary for a rating in excess of 20 percent for this period.  The next highest rating, 40 percent, is warranted for forward flexion of the thoracolumbar spine measuring 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran had 45 degrees of forward flexion upon testing in October 2008.  This is consistent with a 20 percent rating.  The treatment records do not show favorable ankylosis of the entire thoracolumbar spine.  Although a May 2010 private treatment record indicates that the Veteran had limited trunk flexibility and was undergoing treatment for his back, a December 2010 private treatment record reflects a decrease in pain and that he was feeling better.  Further, considering additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the occasional flare up does not constitute the severity of symptoms necessary for an increased rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  Consequently, a rating in excess of 20 percent is not warranted for this period.

Finally, the Board considered whether a rating in excess of 40 percent is warranted from May 10, 2011.  On this date, the Veteran had a VA examination.  The examiner reviewed the claims file and provided a thorough summary of the treatment history.  The examiner pointed out that the most recent notation in the treatment records showing back pain is dated January 2011.  Subsequent treatment records do not indicate back pain and focus on his mental health, traumatic brain injury, and knees.

During the May 2011 VA examination, the Veteran said he has no bladder or bowel problems.  He has a cane, brace, and TENS unit but does not use the brace and only occasionally uses the cane.  He uses handrails and said standing for 10 to 
20 minutes and/or overworking causes flare-ups.  Flare-ups are unpredictable and occur as much as 1 to 2 times per week, cause additional limitation of motion, and can last up to half of a day.  The examiner observed that the Veteran was not using a cane for ambulation and that his gait was steady with no history of falls.  The Veteran said past falls were due to a vision complication and not his back.  He can lift and carry 15 to 20 pounds up to 30 feet.  He will lift his 25 pound daughter but does not carry her.  He can lift a 24-pack of soda but must limit the distance walking with it.  Other symptoms include intermittent muscle spasms when lifting or doing things he is not supposed to do.  He denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance, loss of motion, deformity, weight loss, fever, and malaise.  He had no numbness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran indicated he stopped taking narcotics for pain because of the side effects.  He currently treats his back disability with Gabapentin and Aleve.  

The physical examination showed normal gait, spinal curvatures, and posture.  The examination report reflects no evidence of ankylosis of the thoracolumbar or cervical spine.  The examiner found no objective abnormalities of the spine.  Reflexes, motor, and sensory tests were normal.  ROM testing showed flexion measuring to 30 degrees with pain, extension measuring to 20 degrees with pain, lateral flexion measuring to 25 degrees bilaterally with pain, and rotation measuring to 30 degrees bilaterally with no pain.  ROM was not additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive use.  The diagnosis was degenerative disc disease of the lumbosacral spine, L5-S1, not affecting any peripheral nerves, and degenerative arthritis of the thoracic spine.  

The examiner pointed out that the Veteran has missed 6 weeks of work in the past year for physical therapy sessions due to his back condition.  He also noted that the Veteran had to be transported to the hospital during his work shift on one occasion.  He found that the condition interferes with the Veteran's employment because of the resulting decreased mobility, problems with lifting and carrying, and decreased strength of the lower extremity.  The condition also interferes with recreational activities, such as motorcycle riding and golfing.

Based on the evidence dated since May 10, 2011, the Board finds that a rating in excess of 40 percent is not warranted.  Specifically, the evidence fails to show unfavorable ankylosis of any part of the spine, to include as noted on the May 2011 VA examination report.  Here, from May 10, 2011, the Veteran is receiving the maximum schedular rating for limitations in motion where there is no evidence of ankylosis under the applicable DCs.  Accordingly, any range-of-motion loss specifically due to pain and any functional loss during flare-ups because will not entitle the appellant to a higher rating under the DCs based on limitation of motion.

The Board also considered Note (1) to the General Rating Formula for Diseases and Injuries of the Spine stating that the rater should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  At the November 2010 Board hearing, the Veteran testified that he had pain shooting down to about the knee on his right side.  The Veteran also noted during an August 2008 VA primary care visit that he was not emptying his bladder well.  Even so the competent medical evidence of record, on the whole, does not show neurological impairment associate with his service-connected back disability.  Pertinent evidence against this finding includes the findings and diagnosis of the May 2011 VA examiner.  In weighing the overall evidence, the Board places more weight on the finding of the competent medical professionals who have objectively evaluated the Veteran and finds that a separate neurological rating under Note (1) is not warranted in this case.

Under another potentially applicable diagnostic code, DC 5243, intervertebral disc syndrome, is rated under the general rating for disease and injuries of the spine (as outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating.  Incapacitating episodes are acute signs and symptoms due to that require bed rest prescribed by and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In this case, unfortunately, the evidence does not show that the Veteran has suffered incapacitating episodes requiring bed rest prescribed and treated by a physician.  Therefore, an increased rating is not warranted for any period based on incapacitating episodes.

Finally, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected spine but the evidence reflects that those manifestations, to include limitation of motion and/or ankylosis, are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected back disability, to include his complaints of pain and stiffness and limitations of motion. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Briefly, the RO denied his TDIU claim in September 2008 and he did not appeal.  Further, the evidence of record, to include the May 2011 VA examination report, shows that he remains employed full-time as a meter setter.  Therefore, a new claim for TDIU has not been raised.

Overall, the evidence of record does not support an initial rating in excess of 10 percent, a rating in excess of 20 percent from October 20, 2008, or a rating in excess of 40 percent from May 10, 2011 for the Veteran's service-connected thoracolumbar spine disability.  The Board finds the staged ratings as they currently stand are most nearly approximate the Veteran's service-connected thorocolumbar spine disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As such, the appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent, a rating in excess of 20 percent from October 20, 2008, and a rating in excess of 40 percent from May 10, 2011 for a service-connected thoracolumbar spine disability is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


